                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 19-41195-RLE
Mitesh Kumar Patel                                                                                         Chapter 13
Kinnal Mitesh Patel
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0971-4                  User: admin                        Page 1 of 1                          Date Rcvd: May 27, 2019
                                      Form ID: 13PP                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 30, 2019.
db/jdb         +Mitesh Kumar Patel,   Kinnal Mitesh Patel,   8226 Rinconada Court,   Newark, CA 94560-1088

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 30, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 24, 2019 at the address(es) listed below:
              Martha G. Bronitsky   13trustee@oak13.com
              Office of the U.S. Trustee/Oak   USTPRegion17.OA.ECF@usdoj.gov
                                                                                            TOTAL: 2




         Case: 19-41195            Doc# 12        Filed: 05/30/19          Entered: 05/30/19 21:49:21                Page 1 of 3
Form 13PP
                                     UNITED STATES BANKRUPTCY COURT
                                          Northern District of California

In Re: Mitesh Kumar Patel and Kinnal Mitesh            Case No.: 19−41195
Patel
                                                       Chapter: 13
dba
dba
Ironman Kai Inc.
Ironman Kai Inc.
  Debtor(s)


                                   ORDER RE: CHAPTER 13 PLAN PAYMENTS
                                   AND ADEQUATE PROTECTION PAYMENTS



  IT IS HEREBY ORDERED:

     1.     For Chapter 13 cases filed or converted to Chapter 13 on or after December 1, 2017, plan payments by
            the debtor to the trustee shall begin the 20th day of the month following the filing of the petition
            or conversion of the case.

     2.     Beginning the calendar month following the filing of the petition, the adequate protection payments
            required by 11 U.S.C. § 1326(a)(1)(C) and the proposed plan shall be paid by the trustee, not the debtor,
            to the creditor. Adequate protection payments will be paid once the claim holder has filed a proof of claim.

     3.     If an ongoing mortgage/contract installment payment on a claim classified in Class 1 first falls due after
            the petition is filed and during the first calendar month of the case, the debtor shall make that installment
            payment directly to the Class 1 claim holder. The debtor shall provide evidence of all such payments to
            the trustee at the meeting of creditors.


     4.     If an ongoing mortgage/contract installment payment on a claim classified in Class 1 first falls due after
            the petition is filed and during or after the second calendar month of the case, the trustee shall make that
            installment payment directly to the Class 1 claim holder.

     5.     On appropriate motion, and after notice and a hearing, this order may be modified by the court.



Clerk, U.S. Bankruptcy Court
1300 Clay Street, Suite 300
Oakland, CA 94612




Dated: 5/24/19                                       By the Court:

                                                     Roger L. Efremsky
                                                     United States Bankruptcy Judge




   Case: 19-41195            Doc# 12       Filed: 05/30/19        Entered: 05/30/19 21:49:21             Page 2 of 3
                                                                   Revised February 1, 2018




Case: 19-41195   Doc# 12   Filed: 05/30/19   Entered: 05/30/19 21:49:21   Page 3 of 3
